           Case 4:21-cv-00998-MWB Document 12 Filed 07/15/21 Page 1 of 14




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY M. BOWER,                               :
                                                : CIVIL NO. 4:21-cv-00998-MWB
                Plaintiff,                      :
                                                :
       v.                                       :
                                                :
NATIONAL ADMINISTRATIVE                         :
SERVICE CO., LLC and                            :
PELICAN INVESTMENT HOLDINGS                     :
GROUP, LLC d/b/a AAP,                           :
                                                :
                Defendants.                     :
                                                :


                               FIRST AMENDED COMPLAINT

       AND NOW, comes Plaintiff Jeffrey M. Bower by and through his undersigned

counsel, Jeremy C. Jackson, Esq., and files this First Amended Complaint and states as

follows:

   1. Plaintiff Jeffrey M. Bower brings this action under the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227, a federal statute enacted in response to

widespread public outrage about the proliferation of intrusive, nuisance telemarketing

practices. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).


                        THE TELEPHONE CONSUMER PROTECTION ACT

   2. In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted
        Case 4:21-cv-00998-MWB Document 12 Filed 07/15/21 Page 2 of 14




telemarketing . . . can be an intrusive invasion of privacy [.]” Telephone Consumer

Protection Act of 1991, Pub. L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

   3. Although actual monetary losses from telemarketing abuses are likely to be

minimal, this private enforcement provision puts teeth into the statute by providing for

statutory damages and by allowing consumers to bring actions on their own.

Consumers who are harassed by telemarketing abuses can seek damages themselves,

rather than waiting for federal or state agencies to prosecute violations. Although §

227(f)(1) of the statute does authorize states to bring actions on their citizens' behalf,

the sheer number of calls made each day ‑‑ more than 18,000,000 ‑‑ would make it

impossible for government entities alone to completely or effectively supervise this

activity. See Erienet, Inc. v. Velocity Net, Inc., 156 F. 3d 513, 515 (3rd Cir. 1998) at 515

   4. In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:

       [A] consumer’s written consent to receive telemarketing robocalls must be
       signed and be sufficient to show that the consumer: (1) received “clear and
       conspicuous disclosure” of the consequences of providing the requested
       consent, i.e., that the consumer will receive future calls that deliver
       prerecorded messages by or on behalf of a specific seller; and (2) having
       received this information, agrees unambiguously to receive such calls at a
       telephone number the consumer designates.[] In addition, the written
       agreement must be obtained “without requiring, directly or indirectly, that
       the agreement be executed as a condition of purchasing any good or
       service.[]”


       In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act

of 1991, 27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).
        Case 4:21-cv-00998-MWB Document 12 Filed 07/15/21 Page 3 of 14




                                              PARTIES

   5. Plaintiff, Jeffrey M. Bower, at all material times hereto was located in Centre

County, Pennsylvania.

   6. Defendant National Administrative Service Co., LLC, (Hereinafter “NASC”), upon

information and belief is, a duly registered Ohio Corporation and has a registered

address for service of process and regular place of business located at 5500 Frantz Rd,

Suite 100, Dublin, OH 43017.

   7. Defendant Pelican Investment Holdings Group, LLC d/b/a AAP (Hereinafter

“AAP”), upon information and belief, is a duly registered Delaware Limited Liability

Company, and has registered with the state of Florida the fictitious name “AAP” with a

registered address with the state of Florida of 1300 N. Congress Ave, West Palm

Beach, FL 33409.

                                 JURISDICTION AND VENUE


   8. Venue is proper because Plaintiff was at all material times located in Centre

County, Pennsylvania when the violating telephone calls were made to him.


   9. This action is brought pursuant to the Telephone Consumer Protection Act

(TCPA), 47 U.S.C. § 227 and Pennsylvania’s “Unfair Trade Practices and Consumer

Protection Law”, 73 P.S. § 201-1 et seq.


   10. This court has jurisdiction over this action pursuant to 47 U.S.C. § 227(b)(3),

which reads, in part:


       “Private right of action. A person or entity may, if otherwise permitted by the laws
       or rules of court of a State, bring in an appropriate court of that State . . . . (B) an
        Case 4:21-cv-00998-MWB Document 12 Filed 07/15/21 Page 4 of 14




       action to recover for actual monetary loss from such a violation, or to receive $500
       in damages for each such violation, whichever is greater”.

                        ALLEGATIONS APPLICABLE TO ALL COUNTS

   11. Defendant NASC contracted with Defendant AAP to obtain new customers for

NASC.

   12. Defendant AAP was permitted to market for and bind Defendant NASC into a

vehicle service contract with Plaintiff.

   13. Defendant NASC is vicariously liable for the acts of Defendant AAP.

   14. Hereinafter, the aforementioned Defendants will be jointly referred to as

“Defendant”

   15. Defendant or Defendant’s agent called Plaintiff’s cellular telephone number (814-

xxx-0683) :

               a) On November 16, 2020 from a telephone number that appeared on

                   Plaintiff’s caller identification as 267-223-6786,

               b) On November 20, 2020 from a telephone number that appeared on

                   Plaintiff’s caller identification as 220-222-2733,

               c) On November 22, 2020 from a telephone number that appeared on

                   Plaintiff’s caller identification as 570-849-7949,

               d) On November 25, 2020 from a telephone number that appeared on

                   Plaintiff’s caller identification as 814-656-0947,

               e) On December 1, 2020 from a telephone number that appeared on

                   Plaintiff’s caller identification as 814-902-8270,

               f) On December 17, 2020 from a telephone number that appeared on

                   Plaintiff’s caller identification as 814-326-1023, and
        Case 4:21-cv-00998-MWB Document 12 Filed 07/15/21 Page 5 of 14




               g) On January 6, 2021 from a telephone number that appeared on

                  Plaintiff’s caller identification as 814-694-0962.

   16. When Plaintiff answered the aforementioned calls, listed in Paragraph 15, above,

Plaintiff heard a Pre-Recorded Message which stated that his vehicle’s factory warranty

is expired, this is his final notice, last chance to extend, and to press a number to be

connected to an agent.

   17. The pre-recorded message described in paragraph 16, above gives Plaintiff

reason to believe that Plaintiff’s telephone was called using an Automated Telephone

Dialing System (“ATDS”) as defined by the TCPA.

   18. Upon answering the aforementioned calls, listed in Paragraph 15, above, Plaintiff

was marketed a vehicle service contract for his automobile.

   19. Plaintiff was never provided the name of the seller in any of the aforementioned

calls, listed in Paragraph 15, above, prior to the purchasing of the vehicle service

contract.

   20. Plaintiff attempted to call back the telephone numbers which appeared on his

telephone caller ID, listed in Paragraph 15, above, and was unable to reach the

Defendant, which give Plaintiff reason to believe that Defendant or Defendant’s agent

used caller ID “spoofing” by transmitting false information to Plaintiff’s caller ID.

   21. Due to Defendant or Defendant’s agent calling Plaintiff using caller ID “spoofing”,

Plaintiff was required to purchase the vehicle service contract the caller was marketing

to determine who was making these unwanted, harassing, intrusive, telemarketing calls

to his cellular telephone despite Plaintiff’s having registered his cellular telephone

number on the Federal and Pennsylvania Do-Not-Call Registry.
        Case 4:21-cv-00998-MWB Document 12 Filed 07/15/21 Page 6 of 14




   22. Defendant’s action harmed Plaintiff by being a nuisance to Plaintiff.

   23. Defendant’s action harmed Plaintiff by intruding upon Plaintiff’s seclusion, an

invasion to Plaintiff’s privacy.

   24. Defendant’s action harmed Plaintiff by trespassing upon and interfering with

Plaintiff’s rights and interest in Plaintiff’s cellular telephone.

   25. Defendant’s action harmed Plaintiff by intruding upon Plaintiff’s seclusion.

   26. Defendant’s action harmed Plaintiff by causing Plaintiff aggravation and

annoyance.

           TELEPHONE CONSUMER PROTECTION ACT SPECIFIC FACTS


   27. This action is brought pursuant to the Telephone Consumer Protection Act

(TCPA), 47 U.S.C. § 227.


   28. This court has jurisdiction over this action pursuant to 47 U.S.C. § 227(b)(3).


               “Private right of action. A person or entity may, if otherwise permitted by
               the laws or rules of court of a State, bring in an appropriate court of that
               State . . . . (B) an action to recover for actual monetary loss from such a
               violation, or to receive $ 500 in damages for each such violation, whichever
               is greater”

   29. Defendant’s calls to Plaintiff were to Plaintiff’s cellular telephone.

   30. Plaintiff’s cellular telephone number has been continuously and without

interruption been registered on the National Do-Not-Call Registry since June 27th, 2009,

more than 30 days prior to the calls described in Paragraph 15, above.

   31. Plaintiff’s cellular telephone number has been continuously and without

interruption been registered on the Pennsylvania Do-Not-Call Registry quarterly
        Case 4:21-cv-00998-MWB Document 12 Filed 07/15/21 Page 7 of 14




publication since January 1st, 2019, at least 30 days prior to the calls described in

Paragraph 15, above.

   32. Defendant is not an organization exempt from the Telephone Consumer

Protection Act (“TCPA”).

   33. Defendant’s calls to Plaintiff were a “telephone solicitation” as defined by the

TCPA.

   34. Defendant’s calls to Plaintiff were an “unsolicited advertisement” as defined by

the TCPA.

   35. Defendant never had an “established business relationship” with Plaintiff as

defined by the TCPA.

   36. Defendant never received “prior express written consent” to contact Plaintiff as

defined by the TCPA.

                       PENNSYLVANIA UNFAIR TRADE PRACTICES AND
                              CONSUMER PROTECTION LAW

   37. Plaintiff purchased a vehicle service contract through an oral agreement with

Defendant or Defendant’s agent during a telephone call that was initiated by Defendant

or Defendant’s agent on January 6, 2021, Service Contract Number DAE1005095.

   38. Plaintiff is a consumer who purchased this vehicle service contract for his

personal use.

                               COUNT I.
    CALLING A CELLULAR TELEPHONE WITH THE USE OF AN “AUTOMATIC
                TELEPHONE DIALING SYSTEM” (“ATDS”),
                       47 U.S.C. § 227(b)(1)(A)(iii)

   39. Plaintiff incorporates by reference paragraphs 1 - 38 of this Complaint as though

fully stated herein.
        Case 4:21-cv-00998-MWB Document 12 Filed 07/15/21 Page 8 of 14




   40. Defendant called Plaintiff’s cellular telephone using an “automatic telephone

dialing system” as defined by the TCPA on at least seven (7) occasions in violation of

47 U.S.C. § 227(b)(1)(A)(iii).

   41. Plaintiff was statutorily damaged at least seven (7) times under 47 U.S.C. §

227(b)(3)(B) by the Defendant by the telephone calls described in paragraph 15, above,

in the amount of $500.00 for each of these calls.

   42. Plaintiff was further statutorily damaged because Defendant willfully or knowingly

violated this subsection of the TCPA. Plaintiff requests that the court treble the damage

amount as permitted under U.S.C. § 227(b)(3)(C) for these willful or knowing violations.

       WHEREFORE, Plaintiff Jeffrey M. Bower respectfully requests that judgment be

entered in his favor and against, National Administrative Service Co., LLC and Pelican

Investment Holdings Group, LLC, jointly and severally, in an amount of $10,500.00 plus

costs and any other remedy deemed appropriate.

                               COUNT II:
   CALLING A CELLULAR TELEPHONE WITH THE USE OF “AN ARTIFICIAL OR
          PRERECORDED VOICE” (“ATDS”) 47 U.S.C. § 227(b)(1)(B)

   43. Plaintiff incorporates by reference paragraphs 1 - 42 of this Complaint as though

fully stated herein.

   44. Defendant called Plaintiff’s cellular telephone using an artificial or prerecorded

voice to deliver a message without the Plaintiff’s prior express consent on at least seven

(7) occasions in violation of 47 U.S.C. § 227(b)(1)(B).

   45. Plaintiff was statutorily damaged at least seven (7) times under 47 U.S.C. §

227(b)(3)(B) by the Defendant by the telephone calls described in paragraphs 15 and

16, above, in the amount of $500.00 for each of these calls.
        Case 4:21-cv-00998-MWB Document 12 Filed 07/15/21 Page 9 of 14




   46. Plaintiff was further statutorily damaged because Defendant willfully or knowingly

violated this subsection of the TCPA. Plaintiff requests that the court treble the damage

amount as permitted under U.S.C. § 227(b)(3)(C) for these willful or knowing violations.

       WHEREFORE, Plaintiff Jeffrey M. Bower respectfully requests that judgment be

entered in his favor and against, National Administrative Service Co., LLC and Pelican

Investment Holdings Group, LLC, jointly and severally, in an amount of $10,500.00 plus

costs and any other remedy deemed appropriate.

                              COUNT III:
INITIATING A TELEPHONE SOLICITATION TO A TELEPHONE SUBSCRIBER WHO
HAS REGISTERED HIS NUMBER ON THE DO-NOT-CALL LIST AT LEAST 31 DAYS
          PRIOR TO THE TELEPHONE CALL. 47 C.F.R. § 64.1200(c)(2)

   47. Plaintiff incorporates by reference paragraphs 1 - 46 of this Complaint as though

fully stated herein.

   48. Plaintiff’s telephone number has been registered on the Federal Do Not Call

Registry since at least 30 days prior to the calls described in Paragraph 15, above.

   49. Defendant called Plaintiff’s telephone at least seven (7) times after Plaintiff’s

telephone had been registered on the Do Not Call Registry for at least 31 days before

Defendant’s calls, in violation of 47 C.F.R. § 64.1200(c)(2).

   50. Plaintiff was statutorily damaged at least seven (7) times under 47 U.S.C. §

227(c)(5)(B) by the Defendant by the telephone calls described in paragraph 15, above,

in the amount of $500.00 for each of the seven (7) telephone calls.

   51. Plaintiff was further statutorily damaged because Defendant willfully or knowingly

violated this subsection of the TCPA. Plaintiff requests that the court treble the damage

amount as permitted under U.S.C. § 227(c)(5)(C) for these willful or knowing violations.
       Case 4:21-cv-00998-MWB Document 12 Filed 07/15/21 Page 10 of 14




       WHEREFORE, Plaintiff Jeffrey M. Bower respectfully requests that judgment be

entered in his favor and against, National Administrative Service Co., LLC and Pelican

Investment Holdings Group, LLC, jointly and severally, in an amount of $10,500.00 plus

costs and any other remedy deemed appropriate.

                               COUNT IV:
  MAKING SOLICITATIONS FOR SALES OF GOODS OR SERVICES OVER THE
  TELEPHONE WITHOUT FIRST CLEARLY, AFFIRMATIVELY AND EXPRESSLY
 STATING: THE IDENTITY OF THE SELLER; PENNSYLVANIA’S “UNFAIR TRADE
    AND PRACTICES AND CONSUMER PROTECTION LAW”, 73 P.S. § 201-
                              2(4)(XVII)(A)

   52. Plaintiff incorporates by reference paragraphs 1 - 51 of this Complaint as though

fully stated herein.

   53. Defendant made solicitations for sales of goods or services over the telephone

without first clearly, affirmatively and expressly stating the identity of the seller to

Plaintiff, described in paragraph 19, above, a violation of 73 P.S. § 201-2(4)(XVII)(A).

   54. Plaintiff was statutorily damaged at least seven (7) times by Defendant by the

telephone calls described in paragraph 15, above, and additional times that maybe

found through discovery in the amount of $100.00 for each of these telephone calls, 73

P.S. § 201-9.2(a).

   55. Plaintiff was further statutorily damaged because Defendant willfully or knowingly

violated this statute. Plaintiff requests that the court treble the damage amount as

permitted under for this willful or knowing violations under 73 P.S. § 201-9.2(a).

   56. Plaintiff further requests costs, and reasonable attorney fees as permitted under

73 P.S. § 201-9.2(a).

       WHEREFORE, Plaintiff Jeffrey M. Bower respectfully requests that judgment be

entered in his favor and against, National Administrative Service Co., LLC and Pelican
       Case 4:21-cv-00998-MWB Document 12 Filed 07/15/21 Page 11 of 14




Investment Holdings Group, LLC, jointly and severally, in an amount of $2,100.00 plus

costs, and reasonable attorney fees, as permitted by statute, and any other remedy

deemed appropriate.


                             COUNT V:
INITIATING AN OUTBOUND UNWANTED SOLICITATIONTELEPHONE CALL TO A
  PERSON AFTER THEY HAVE REGISTERED THEIR TELEPHONE NUMBER ON
THE PENNSYLVANIA DO-NOT-CALL LIST, PENNSYLVANIA’S “TELEMARKETER
                        REGISTRATION ACT”,
                         73 P.S. § 2245.2(A)

   57. Plaintiff incorporates by reference paragraphs 1 - 56 of this Complaint as though

fully stated herein.

   58. Defendant initiated outbound telephone calls, listed in paragraph 15, above, to

Plaintiff when he had previously stated through his registration on the Pennsylvania Do-

Not-Call list quarterly publication at least 30 days prior to the calls described in

Paragraph 15, above, that he did not wish to receive any outbound telephone calls from

Defendant, a violation of 73 P.S. § 2245(a)(2).

   59. The statutory violation described in paragraph 58, above is also a statutory

violation of the Pennsylvania Unfair Trade and Practices and Consumer Protection Law,

73 P.S. § 2246(a).

   60. Plaintiff was statutorily damaged at least seven (7) times by Defendant by the

telephone calls described in paragraph 15, above, and additional times that maybe

found through discovery in the amount of $100.00 for each of these telephone calls, 73

P.S. § 201-9.2(a).
       Case 4:21-cv-00998-MWB Document 12 Filed 07/15/21 Page 12 of 14




   61. Plaintiff was further statutorily damaged because Defendant willfully or knowingly

violated this statute. Plaintiff requests that the court treble the damage amount as

permitted under for this willful or knowing violations under 73 P.S. § 201-9.2(a).

   62. Plaintiff further requests costs, and reasonable attorney fees as permitted under

73 P.S. § 201-9.2(a).

       WHEREFORE, Plaintiff Jeffrey M. Bower respectfully requests that judgment be

entered in his favor and against, National Administrative Service Co., LLC and Pelican

Investment Holdings Group, LLC, jointly and severally, in an amount of $2,100.00 plus

costs, and reasonable attorney fees, as permitted by statute, and any other remedy

deemed appropriate.

                             COUNT VI:
 BLOCKING OF CALLER IDENTIFICATION, PENNSYLVANIA’S “TELEMARKETER
                 REGISTRATION ACT” 73 P.S. § 2245.1

   63. Plaintiff incorporates by reference paragraphs 1 - 62 of this Complaint as though

fully stated herein.

   64. Defendant or Defendant’s Agent initiated outbound telephone calls, listed in

paragraph 15 and 20, above, to Plaintiff that contained false caller identification

information, a violation of 73 P.S. § 2245.1.

   65. The statutory violation described in paragraph 64, above is also a statutory

violation of the Pennsylvania Unfair Trade and Practices and Consumer Protection Law,

73 P.S. § 2246(a).

   66. Plaintiff was statutorily damaged at least seven (7) times by Defendant by the

telephone calls described in paragraph 15 and 20, above, and additional times that
       Case 4:21-cv-00998-MWB Document 12 Filed 07/15/21 Page 13 of 14




maybe found through discovery in the amount of $100.00 for each of these telephone

calls, 73 P.S. § 201-9.2(a).

   67. Plaintiff was further statutorily damaged because Defendant willfully or knowingly

violated this statute. Plaintiff requests that the court treble the damage amount as

permitted under for this willful or knowing violations under 73 P.S. § 201-9.2(a).

   68. Plaintiff further requests costs, and reasonable attorney fees as permitted under

73 P.S. § 201-9.2(a).

       WHEREFORE, Plaintiff Jeffrey M. Bower respectfully requests that judgment be

entered in his favor and against, National Administrative Service Co., LLC and Pelican

Investment Holdings Group, LLC, jointly and severally, in an amount of $2,100.00 plus

costs, and reasonable attorney fees, as permitted by statute, and any other remedy

deemed appropriate.

                         SUMMARY OF PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Jeffrey M. Bower respectfully requests that judgment be

entered in his favor and against National Administrative Service Co., LLC and Pelican

Investment Holdings Group, LLC, jointly and severally, in an amount to be more fully

determined at time of trial, but at least $37,800.00, as permitted by statute, as follows:

       1. Statutory damages of $500.00 for each and every violation of 47 U.S.C. §
          227(b)(3)(B);

       2. Treble damages for each violation determined to be willful and/or knowing
          pursuant to 47 U.S.C. § 227(b)(3)(C);

       3. Statutory damages of $500.00 for each and every violation of 47 U.S.C. §
          227(c)(5)(B);

       4. Treble damages for each violation determined to be willful and/or knowing
          pursuant to 47 U.S.C. § 227(c)(5)(C);
Case 4:21-cv-00998-MWB Document 12 Filed 07/15/21 Page 14 of 14




5. Statutory damages of $100.00 for each and every violation of 73 P.S. § 201-
   9.2(a);

6. Treble damages for each violation determined to be willful and/or knowing
   pursuant to 73 P.S. § 201-9.2(a);

7. Costs and reasonable attorney fees as permitted under 73 P.S. § 201-9.2(a);

8. Any and all other relief that the Court deems just and proper.

   Plaintiff requests a jury trial as to all claims of the complaint so triable.

                                         Plaintiff,
                                         By Counsel,

                                         Respectfully submitted,

                                         /s/ Jeremy C. Jackson
                                         Jeremy C. Jackson (PA321557)
                                         Bower Law Associates, PLLC
                                         403 South Allen Street, Suite 210
                                         State College, PA 16801
                                         814-234-2626
                                         jjackson@bower-law.com
